Dear Ms. Jones:
As the Assessor for Lincoln Parish, you question if machinery, equipment, furniture, and the inventory of a nursery is subject to state ad valorem taxes. In short, we believe that they are exempt from ad valorem taxation.
Article 7, Section 21 of the Louisiana Constitution exempts agricultural products including machinery and other implements used exclusively for agricultural purpose, while owned by the producer from ad valorem taxation. Although the constitution does not specifically define agricultural products, La.R.S. 47:1707 does. It defines agricultural machinery and other implements used exclusively for agricultural purposes as both agricultural and horticultural implements employed in the cultivation, production, and harvest of crops. It is, therefore, our opinion that nursery machinery, equipment, and inventory, as long as they are used exclusively for agricultural purposes and are in the possession of the original producer, are exempt from ad valorem taxation.1 As to the furniture, we question what type and/or how such furniture is used in the cultivation or production of crops. We simply cannot make a conclusion regarding furniture without more information.
We trust that this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact our office. With kindest regards,
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                         BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  September 15, 2003
1 See Attorney General Opinion No. 94-83.